Citation Nr: 1632736	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Army from March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in relevant part, denied service connection for bilateral hearing loss and tinnitus.

This case was originally before the Board in February 2014 when it denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in December 2014, the Court vacated the Board's February 2014 decision, and remanded the case to the Board for development and re-adjudication consistent with a Joint Motion for Remand.

In August 2015, the Board granted service connection for tinnitus and remanded the claim for bilateral hearing loss for further development.  Following a December 2015 VA examination, the RO granted service connection for left ear hearing loss in a January 2016 rating decision.  As the grants of service connection for tinnitus and left ear hearing loss constitute a full grant of the benefits sought, the only issue that remains before the Board is entitlement to service connection for right ear hearing loss.

In March and April 2016 prior to certification of this case to the Board, the RO added the following additional VA records to the Veteran's claims file:  mental health treatment records from June 2009 to July 2015, a March 2016 examination report for PTSD, and a July 2015 primary care treatment record.  When evidence is received prior to the transfer of a case to the Board, a Supplemental Statement of the Case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  The Board's review of the case, however, shows that it is unnecessary to remand the case because the medical records are either not relevant to the issue on appeal or are duplicative of evidence already of record. 



FINDING OF FACT

The Veteran's preexisting right ear hearing loss, which was noted at service entrance, clearly and unmistakably did not undergo a permanent worsening beyond normal progression during the Veteran's active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a November 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, and VA examination reports have been obtained.  Neither the Veteran nor his representative asserts that there are additional records to be obtained, or that VA failed to obtain identified records.  While the record shows that the Veteran has been awarded Social Security Administration (SSA) disability benefits, those records have not been shown or alleged to be related to the hearing loss disorder on appeal.  Instead, they appear to relate to a knee disorder.  Thus, remand is not necessary to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.")

The Board finds compliance with its August 2015 remand instructions in that an adequate examination was provided in December 2015 in connection with the Veteran's claim for hearing loss.  The examiner considered all relevant evidence of record, including the Veteran's statements, and provided a reasoned rationale for the opinions rendered.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran is seeking service connection for right ear hearing loss.  He contends his hearing loss was caused by being around gun fire during target practice or when being shot at in Vietnam.  He states that his hearing has gradually worsened over the years.  See October 2009 Statement in Support of Claim (VA Form 21-4138); June 2011 Appeal to Board of Veterans' Appeals (VA Form 9).


Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111; 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is generally needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  

For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Background

Service personnel records show that the Veteran served as a field radio repairman in Vietnam, and received an Expert Badge for M14 rifles.  

The Veteran's February 1967 induction Report of Medical Examination shows a normal examination of the ears.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15(30)*
10(20)
25(35)
X
30(35)

(*Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart above.  The ASA figures are the first figures to appear in the chart, with the ISO-ANSI standards represented by the figures in parenthesis.)

Deafness of the right ear is noted in the summary of defects and diagnoses section of the examination report.  On his induction medical history, the Veteran checked "yes" to hearing loss.  It is noted in the physician's summary section "ENT - ear infection [right] ear." 

A September 1967 service treatment record shows the Veteran reported trouble hearing.  Wax was removed and the tympanic membrane was noted as being okay.

Service treatment records also include an undated graphical audiogram with the printed number "US 67161937" on the form.  

No audiometric testing was performed at separation in February 1970.  A whispered voice test was 15/15.  The Veteran checked "no" to hearing loss on his separation medical history.  

In October 2009, the Veteran was seen for a VA audiology consultation.  Otoscopy revealed cerumen (ear wax) in the right ear.  A November 2009 VA audiology note shows the Veteran had cerumen in both ears.  A cerumenectomy was attempted, but aborted because the Veteran had stenotic ear canals.  Pure tone audiometry revealed normal to severe mixed hearing loss in the right ear and a word recognition score of 84 percent.  

An April 2010 VA audiology note shows the Veteran had very stenotic ear canals that provided him cerumen trouble often.  Pure tone audiometry revealed a symmetrical hearing loss.  Results for the right ear revealed hearing to be within normal limits at 250-2000 Hertz, sloping to a mild to moderate sensorineural hearing loss at 3000-8000 Hertz.  The word recognition score was 96 percent.  An otolaryngology (ENT) consultation was performed immediately after the audiometric testing.  The Veteran reported that, at the time of the 2009 testing, he had an upper respiratory infection and was feeling quite congested.  The impression was that the Veteran had a history of mixed hearing loss, likely due to eustachian tube dysfunction from a viral illness.  He likely had had an otitis media with effusion at that time, which had resolved.  It was noted the hearing loss had an "element of presbycusis," which is defined as "a progressive, bilaterally symmetric sensorineural hearing loss occurring with age."  See Dorland's Illustrated Medical Dictionary 1511 (32nd ed. 2012).

The Veteran was afforded a VA examination in May 2010.  Puretone thresholds, in decibels, from audiometric testing for the frequencies of interest, in Hertz, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
10
20
25
40
45

The speech recognition score based on the Maryland CNC Test was 100 percent in the right ear.  Because the Board found in its August 2015 remand that the May 2010 examination proved to be inadequate, the opinions of the examiner will not be discussed herein.

A June 2012 VA audiology note shows the Veteran reported pain in both ears.  He also reported a history of drainage in his right ear.  On examination, the right ear revealed impacted cerumen, stenotic canal, and no visualization of the tympanic membrane.  Due to reports of existing pain, cerumen management was not attempted.

The Veteran was afforded a second VA examination in December 2015.  Puretone thresholds, in decibels, from audiometric testing for the frequencies of interest, in Hertz, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
45

The speech recognition score based on the Maryland CNC Test was 96 percent in the right ear.  The diagnosis was sensorineural hearing loss.

The examiner determined that the Veteran's February 1967 induction examination, when the thresholds were converted from ASA to ISO standards, showed hearing loss that preexisted his military service.  The examiner also noted that the Veteran had a right ear infection upon entrance to the military. 

The examiner interpreted the undated graphical audiogram in the service treatment records as showing the following puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
30
30
35

The examiner noted that it was unclear at what time this audiometric evaluation was performed.  She found, however, that it did not show aggravation for either ear when compared to the entrance examination.  

The examiner opined the Veteran's preexisting right ear hearing loss was not aggravated beyond normal progression in military service.  However, the examiner acknowledged that, in the absence of audiograms obtained at the beginning and end of military service, it was difficult to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  As such, the examiner assessed the Veteran's current hearing loss configuration stating as follows:

Although exposure to noise and advancing age result in high frequency hearing loss, the pattern of hearing loss across frequencies differs for these two etiologies.  Hearing loss that results from exposure to noise is typically characterized by a gradual increase in threshold as frequency increases.  Typically the hearing loss abruptly reaches a maximum between 3000 and 6000 Hertz, followed by a return toward normal hearing at still higher frequencies.  This particular pattern of hearing loss is referred to as the noise-notched audiogram.  This noise-notch of hearing loss, together with detailed case history information, is used to distinguish noise induced hearing loss from other forms of high frequency hearing loss, such as age related hearing loss.  The examiner evaluated the veteran's current right ear hearing loss with the average hearing loss as a function of age in males when data from several cross-sectional studies of age-related hearing loss were synthesized (Robinson and Sutton, 1979).  It appears that the veteran's current hearing loss is almost identical to those values reported in the database, suggesting that the right ear hearing loss is consistent with age-related hearing loss. 

The examiner noted that this conclusion is supported by remarks from an April 2010 VA ENT visit, which stated, an element of presbycusis was present.

Analysis

The Board finds that the evidence shows hearing loss preexisted the Veteran's military service.  This finding is demonstrated by the Veteran's February 1967 examination that shows a 30 decibel auditory threshold at 500 Hertz, a 35 decibel auditory threshold at 2000 Hertz, and a 35 decibel auditory threshold at 4000 Hertz, which meets VA standards for hearing loss.  38 C.F.R. § 3.385 (2015).  When the level of hearing loss noted on an entrance examination, as shown by audiometric testing, meets VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, that level of hearing loss would constitute a "defect, infirmity, or disorder" within the meaning of 38 U.S.C.A. § 1111, and thus would not entitle the veteran to the presumption of soundness.  See McKinney v. McDonald, 28 Vet. App. 15, 25-29 (2016).  In addition, the February 1967 induction examination provided a finding of "deafness" in the right ear under the summary of defects and diagnoses on the examination report.  Thus, the Veteran had right ear hearing loss that was noted on his entrance examination and preexisted service; therefore, the presumption of soundness does not apply.  38 U.S.C.A. § 1111 (West 2014).  

Entitlement to service connection can still be granted if a preexisting disability was aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must determine whether there has been any measured worsening of the disability during service, and, then, whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting hearing loss increased in severity during active service.  If so, then the presumption of aggravation attaches and may only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disability.  With respect to that question, the Board finds that the most probative evidence of record establishes that the Veteran's preexisting hearing loss underwent no permanent worsening beyond the normal progression during his active service.  

The contemporaneous medical evidence shows that the Veteran denied hearing loss on his February 1970 separation medical history.  The first objective evidence of post-service treatment for his ears was not until October 2009, almost thirty years after service.  In addition, the Veteran stated in October 2009 that his hearing had "gradually worsened over the years."  See October 2009 VA Form 21-4138.  The foregoing evidence weighs against a finding that the Veteran's hearing was aggravated beyond the normal progression during his active service.  

The Board finds the opinion of the December 2015 VA examiner to be highly probative regarding the issue at hand.  She opined that the Veteran's preexisting right ear hearing loss was not aggravated beyond the normal progression in military service.  Her rationale was that the in-service undated graphical audiogram did not show aggravation for the right ear when compared to the entrance examination.  Crucially, she also explained that the Veteran's current hearing loss configuration is consistent with age-related hearing loss, which is consistent with the findings during the April 2010 VA ENT visit.  The December 2015 VA examination report is based upon a thorough review of the claims file, a thorough examination of the Veteran, and an analysis of the Veteran's entire history.  Moreover, the examiner provided a sufficient rationale for her opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For these reasons, the opinion by the December 2015 VA examiner that the Veteran's right ear hearing loss did not increase in severity during service beyond the natural progression is afforded great probative value.  

The Board finds that the Veteran is competent to report observable symptoms, such as his own ability to hear.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issue in this case, i.e., whether the Veteran's preexisting hearing loss increased in severity beyond the normal progress during active service, is a question that falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although the claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds the opinion by the December 2015 VA examiner (which was accompanied by a detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his hearing loss and whether his preexisting hearing loss increased in severity beyond the normal progress during active service.  The facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert who carefully considered the specific facts of this case.  The Board finds that the probative evidence contemporaneous to the Veteran's military service, the post-service medical evidence, and the December 2015 VA opinion, including the crucial finding that the Veteran's current hearing loss configuration is consistent with age-related hearing loss, warrant a finding that the Veteran's preexisting hearing loss clearly and unmistakably was not aggravated in service.   

In sum, after consideration of the lay and medical evidence of record, the Board finds that the most probative evidence indicates that the Veteran's preexisting right ear hearing loss was noted on his entrance examination, and clearly and unmistakably did not undergo a permanent worsening beyond normal progression during his active service.  Accordingly, service connection for the Veteran's right ear hearing loss is not warranted on any basis. 

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


